UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- y

 

| VAN 1 6 2020

Qwame Thomas,

yore

Plaintiff,
19-cv-1566 (AJN)
—-—V—-
ORDER
Mekruth Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s order of November 20, 2019, Dkt. No. 57, the parties should
advise the Court within one week of submitting a settlement agreement whether they consent to
proceed before the Magistrate Judge. The settlement agreement was submitted on December 16,
2019, but as of the date of this order, the Court is not in receipt of a response from the parties. If
both parties consent to proceed before the Magistrate Judge, counsel shall file a fully executed
Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, by January 21,
2020. If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, the parties must file a joint letter by January 21, 2020 advising the Court that
the parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

SO ORDERED.

Dated: January \S , 2020

New York, New York \ 1
\

~ “ALISON J. NATHAN
United States District Judge

pm ae Ree ne Se re eC en

ma

eon

 
